Citation Nr: 1536346	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  00-24 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to an increased rating for a lumbar spine disability in excess of 20 percent from February 23, 1999, to September 26, 2003, and in excess of 40 percent as of September 26, 2003.

3.  Entitlement to an initial rating in excess of 30 percent for schizophrenia.

4.  Entitlement to an increased rating for a right leg sciatic nerve disability in excess  of 10 percent from September 26, 2003, to July 11, 2011, and in excess of 20 percent as of July 11, 2011.

5.  Entitlement to an initial rating for esophagitis and gastritis in excess of 10 percent prior to October 26, 2009, and in excess of 20 percent as of October 26, 2009.

6.  Entitlement to an effective date earlier than February 23, 1999, for the grant of service connection for schizophrenia.
7.  Entitlement to an effective date earlier than February 23, 1999, for the grant of service connection for esophagitis and gastritis.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a hearing before the Board in March 2003.  The Board remanded the claims for additional development in June 2004.

In March 2008, the Board granted service connection for a gastrointestinal disorder, and denied the claims for service connection for a right knee disability and an increased rating for a lumbar spine disability, and declined to reopen the claim for service connection for an acquired psychiatric disorder.  The Board also denied service connection for posttraumatic stress disorder (PTSD).  The appellant appealed to the United States Court of Appeals for Veterans Claims, which issued a Memorandum Decision in April 2011.  The Memorandum Decision affirmed the Board's March 2008 denial of entitlement to service connection for PTSD but vacated and remanded the Board's decision with regard to the issues of entitlement to a right knee disability, entitlement to an increased rating for a lumbar spine disability, and the claim for entitlement to service connection for a psychiatric disability other than PTSD.

In a March 2008 rating decision, the RO effectuated the Board's grant of service connection for a gastrointestinal disorder, recharacterized the disability as mild esophagitis and gastritis, and assigned an initial 0 percent rating, effective February 23, 1999.  In March 2009, the Veteran submitted a timely notice of disagreement with the initial rating and effective date assigned.  Then, in a March 2011 decision, a higher 10 percent rating for esophagitis and gastritis was granted, effective February 23, 1999, and a 20 percent rating, effective October 26, 2009.   The Veteran perfected an appeal as to those issues in May 2011.

A March 2012 rating decision granted a higher 20 percent rating for a right sciatic nerve disability, effective July 11, 2011, and denied entitlement to TDIU.

In an April 2012 decision, the Board reopened and granted service connection for schizophrenia and denied service connection for a right knee disability.  The Board remanded the issues of entitlement to service connection for a right knee disability, higher ratings for a lumbar spine disability, and a higher rating for a right sciatic nerve disability.  

The Veteran appealed the April 2012 Board decision to the Court, which vacated that decision to the extent that it denied service connection for a right knee disability in a July 2014 memorandum decision.

In a June 2012 rating decision, the RO effectuated the Board's grant of service connection and assigned an initial 30 percent disability rating for schizophrenia, effective February 23, 1999.  In September 2012, the Veteran submitted a notice of disagreement with the initial rating assigned and the effective date of service connection.  

The issue of whether there was clear and unmistakable error (CUE) in a March  1978 rating decision that denied service connection for schizophrenia, has been raised by the record, to include in February 2014 written correspondence from the Veteran's attorney, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.

The issues of entitlement to higher ratings for esophagitis and gastritis, a lumbar spine disability, sciatic nerve, right leg disability, and schizophrenia, and entitlement to service connection for a right knee disability, entitlement to an effective date earlier than February 23, 1999, for the grant of service connection for schizophrenia, and entitlement to TDIU REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

VA received a claim for service connection for esophagitis and gastritis, claimed as an ulcer, on February 23, 1999, and no communication prior to February 23, 1999, was received that could be construed as an informal or formal claim of entitlement to service connection for esophagitis and gastritis.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than February 23, 1999, for the grant of service connection for esophagitis and gastritis, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

As the resolution of the Veteran's appeal for an earlier effective date is dependent solely on the law and regulations pertaining to claims for VA benefits, no further development under the duty to notify and assist is warranted.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 2-04 (2004), 69 Fed. Reg. 25180 (2004).  The Veteran has been notified of how VA assigns effective dates.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation. Otherwise, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(b)(2) (2015).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  Claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or representative or Member of Congress or a person who is not sui juris, may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2015).

In this case, the record shows that on February 23, 1999, the RO received a VA form 21-4138 from the Veteran that the RO accepted as a claim for service connection for ulcers.  A March 2000 rating decision denied the claim, and the Veteran appealed.  In June 2004, the Board remanded this matter for additional development.   Then, in a March 2008 decision, the Board granted service connection for a gastrointestinal disorder.  Thereafter, in a March 2008 rating decision, the RO effectuated the Board's decision, recharacterized the disability as mild esophagitis and gastritis (claimed as an ulcer), and assigned an effective date of February 23, 1999.

The record does not show that the Veteran filed any claim of entitlement to service connection for any gastrointestinal disorder prior to February 23, 1999.  Moreover, the Veteran does not in his statements contend that he actually filed a claim for service connection for a gastrointestinal disorder prior to that date.

Accordingly, the Board finds that February 23, 1999, is the appropriate effective date for the award of service connection for esophagitis and gastritis.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The Board finds no legal basis for assignment of any earlier effective date.  Because the preponderance of the evidence is against the claim for any earlier effective date, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than February 23, 1999, for the grant of service connection for esophagitis and gastritis (claimed as an ulcer) is denied.


REMAND

Initially, the Board notes that in August 2013, a substantial amount of VA medical records were added to the claims file.  However, that evidence has not been considered by the RO, and no waiver of initial RO consideration is currently of record.  38 C.F.R. §§ 19.31 , 20.1304 (2014).  The Board cannot consider that additional evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

With regard to the claims for higher ratings for esophagitis and gastritis, lumbar spine, sciatic nerve of the right leg, and schizophrenia disabilities, the Veteran and his attorney have asserted that each of those disabilities is more severe than reflected in their respective disability ratings.  Therefore, to ensure that the record has evidence of the current severity of the Veteran's service-connected mild esophagitis and gastritis, lumbar spine, right sciatic nerve, and schizophrenia disabilities, more contemporaneous examinations are warranted. Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Issues are considered inextricably intertwined when a determination on one issue could have an impact on the outcome of another issue.  The appropriate remedy where there is an issue on appeal inextricably intertwined with a pending issue is to defer adjudication of the appellate issue until the issue pending has been adjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The issue of whether there was CUE in a March 1978 rating decision that denied service connection for schizophrenia is a pending issue and is being referred to the RO.  That issue is inextricably intertwined with the issue of entitlement to an effective date earlier than February 23, 1999, for the grant of service connection for schizophrenia.  The CUE determination, as it concerns the effective date assigned, could influence the earlier effective date determination.  A determination on the earlier effective date issue cannot be made until a determination on CUE is made. Adjudication with respect to the earlier effective date issue must be deferred pending adjudication of the CUE issue.

Further, the claim of entitlement to a TDIU is inextricably intertwined with the pending claims for increased ratings and for service connection because an allowance of those claims could change the outcome of the TDIU claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the issue of whether there was CUE in a March 1978 rating decision that denied service connection for schizophrenia, as raised by the Veteran in September 2014 written correspondence from his attorney.  Notify the Veteran and his attorney of any decision and of the procedural and appellate rights.  All efforts to develop and adjudicate the claims must be documented in the file. 

2.  Obtain all pertinent VA medical records, not yet associated with the claims file and associate them with the claims file.

3.  Schedule the Veteran for VA spine and neurology examinations to determine the severity of service-connected lumbar spine disability from February 23, 1999 to September 26, 2003, and from September 26, 2003 to the present.  The examiner must review the claims file and must note that review in the report.  Any necessary tests and studies should be conducted.  

a) The examiner should identify all manifest symptoms shown from February 23, 1999, to September 26, 2003, and address any resulting occupational impairment as a result of the disability.  The examiner should discuss the frequency of severity of any recurring attacks of intervertebral disc syndrome.

b) The examiner should discuss what limitation of lumbar spine motion are shown from September 26, 2003, to the present, with consideration of any other factors that caused functional impairment such as weakened motion, painful motion, fatigability, incoordination, or excess motion.  

c) The examiner should state what impact, if any, the Veteran's lumbar spine disability has on his occupational functioning and daily living.

4.  Schedule the Veteran for a VA examination to determine the severity of the service-connected sciatic nerve disability of the right leg disability over the course of the appeal.  The examiner must review the claims file and must note that review in the report.  Any necessary tests and studies should be conducted.  

a) Identify and describe in detail all current symptoms of the sciatic nerve neurological manifestations of the right leg. 

b) The specific nerve affected should be identified, and the degree of paralysis should be reported.  The examiner should specifically indicate whether there is complete or incomplete paralysis of the affected nerve and, if incomplete paralysis, whether the degree of paralysis is mild, moderate, moderately severe, or severe.  If severe incomplete paralysis is noted, the examiner should state whether there is marked muscle atrophy.

c) Also, any additional neurological manifestations of the service-connected lumbar spine disability should be described in detail.  

5.  Schedule the Veteran for a VA examination to determine the severity of the service-connected gastrointestinal disability (esophagitis and gastritis) over the course of the appeal.  The examiner must review the claims file and must note that review in the report.  Any necessary tests and studies should be conducted.  The examiner should identify all manifest symptoms and address any resulting occupational and social impairment as a result of the disability during the entire course of the appeal.

6.  Schedule the Veteran for a VA examination to determine the severity of schizophrenia over the course of the appeal.  The examiner must review the claims file and must note that review in the report.  Any necessary tests and studies should be conducted.  The examiner should make specific findings as to the extent and frequency of all associated psychiatric symptoms. The examiner should provide a full multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the service-connected psychiatric symptoms, and an explanation of what the score means.  The examiner should also describe the impact of the Veteran's service-connected schizophrenia disability on his occupational and social functioning and should state whether it is at least as likely as not (50 percent or greater probability) that he is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities (schizophrenia, lumbar spine disability, esophagitis and gastritis, and sciatic nerve of the right leg).  If the Veteran's service-connected disabilities do not make him unemployable, the examiner should suggest the type of employment the Veteran would be capable of performing with his current service-connected disabilities, considering his current skills and educational background.  The examiner should also state what accommodations would be necessary due to the service-connected disabilities.

7.  Then, readjudicate the claims still on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


